                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

FABIAN T. MORRISON,                          :

                        Plaintiff            :   CIVIL ACTION NO. 3:16-1417

              v.                             :        (JUDGE MANNION)

KAREN E. ROCHLIN, et al.,                    :

                        Defendants           :

                                         ORDER

             For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED THAT:


            1.      Defendants’ motion for summary judgment (Doc. 90)
                    is GRANTED. Judgment is hereby entered in favor of
                    the Defendants and against the Plaintiff.

            2.      The Clerk of Court is directed to CLOSE this case.

            3.      Any appeal taken from this order will be deemed
                    frivolous, without probable cause, and not taken in
                    good faith. See 28 U.S.C. §1915(a)(3).


                                           S/ Malachy E Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: March 31, 2020
16-1417-03-ORDER.
